Title: From Abigail Smith Adams to William Stephens Smith, 28 August 1811
From: Adams, Abigail Smith
To: Smith, William Stephens



My Dear Sir
Quincy August 28th 1811

your Letter of August 12th I received in the absence of Mrs Smith, who was upon a visit to mrs Guild, and therefore I could not communicate it to her; she past Several days, in Boston at Dr welch’s, and as I had requested Dr warren was consulted in conjunction with Dr Welch upon her complaint, and their opinion was Similar to Dr Holbrook’s who is a Skilfull physician, and practises in our Family. Dr Tufts alone varies in some measure from them, he is at a loss as to its natures; but the result is by no means to do any thing to worry or irritate the part, by no means to  it. would it not be best having advised with Surgeons and Physicians, to follow their advice? She is not taking even the hemlock pills—a Lady of my acquaintance labourd under a similar Tumour and was advised to have it removed, but upon a consultation with a Gentleman of the profession, he prevaild upon her to defer it for a time. She did so and lived to the Age of 82 without any further trouble from it—I know it will be a Source of anxiety to herself, and Friends. I pray that it may never be more So—
your preposition to remove near to me would of all things be most agreable to me. but I would not require such a Sacrifice as you must make to gratify my desire of having my dear Daughter near to me. But and it would give me more pain, than it could possibly add to my pleasure, to know that you must sacrifice your present prospects and comforts—and however gratefull I feel for the offer, and the more generous I consider it in you, the more loth I am to acceed to it.
No like Ruth of old, whither thou goest, she will go and where thou abidest she will abide—
your State has become in population in commerce and Manufactories one of the first, if not the first in oppulance in the Union—it enrools in the Militia, according to a late account one Hundred thousand Men. this State only 80 thousand—we have become a great, and we might be a powerfull Nation. we shall require Strong cords to keep us together. we have prospered beyond calculation for the last 20 years. considering the many difficulties we have encounted, and the injustice we have met with foreign Nations—we wax fat—and we kick forget the hand which has raised us up. whilst war and desolation has spread carnage through Cities, and Kingdoms, and laid them waste, we have sit under our own vines in Peace and Security.—if we have too tamely endured insults, and oppression from others, we are  that we have done less injury. the war which has desolated Europe,  been of a singular Kind, and if we can yet mantain our honour, an Secure our Rights; I hope our Rulers will not be driven from their Neutral Ground. you will perceive that I do not think them Guilty of the Charges of partiality, or disposed to favour one Nation more than an other—
at present we are in a Critical Situation, but as we have been deliverd in times past—I hope we Shall be So again. Union amongst ourselves, could it be obtaind would be one of the Strongest Bulworks against our Enemies. but those who were denominated Federalists under the two first Administrations, have now taken the ground of their opponents, and rise up in opposition to Government & the Laws and still those Apostates, who will not join with them. I presume mrs Smith has written to you that we have Letters to the 18th of May from Mr Adams, when they were all well, but he had not then received any Letters from America for Six Months. the Baltick was not clear of Ice So that vessels could get up. Several had arrived in the out ports—
please to make my best Regards to Your Worthy Mother and Sister. I am sorry to say that Mrs S Adams is in very misirable Health, her complaints are Such as if not soon removed will end in a decline
I am dear Sir with Sentiments / of Love and affection, / your Mother

A Adams